 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAN DIEGO COUNTY CREDIT                            Case No.: 18cv967-GPC(RBB)
     UNION,
12
                                       Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                      UNOPPOSED MOTION FOR LEAVE
     v.                                                 TO AMEND ITS ANSWER AND
14
                                                        COUNTERCLAIM
     CITIZENS EQUITY FIRST CREDIT
15
     UNION,
                                                        [Dkt. No. 72.]
16                                   Defendant.
17
18         Presently before the Court is the unopposed motion of Defendant Citizens Equity
19   First Credit Union (“CEFCU”) to amend its Answer and Counterclaim. (Dkt. No. 72.)
20   The motion seeks to add an additional affirmative defense that the Fifth Cause of Action
21   for alleged false or fraudulent trademark registration under 15 U.S.C. § 1120 is barred by
22   the statute of limitations. (Dkt. No. 72-4, Baratta Decl., Ex. B.) Defense counsel submits
23   a declaration which included an email where Plaintiff’s counsel stated it would not
24   oppose the motion. (Dkt. No. 72-5, Baratta Decl., Ex. C.)
25         The Scheduling Order provides that any motion to amend the pleadings shall be
26   filed by August 26, 2019. (Dkt. No. 68.) The instant motion is in accordance with the
27   Scheduling Order. Moreover, Federal Rule of Civil Procedure 15(a)(2) provides that the
28

                                                    1
                                                                                18cv967-GPC(RBB)
 1   “court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2);
 2   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (“This
 3   policy [Rule 15] is ‘to be applied with extreme liberality.’”).
 4         Based on the liberality courts should grant leave to amend, Plaintiff’s non-
 5   opposition, and having reviewed the motion and supporting exhibits, the Court hereby
 6   GRANTS the Defendant’s motion for leave to file a First Amended Answer and
 7   Counterclaim and CEFCU is directed to file its First Amended Answer and Counterclaim
 8   on the docket within three (3) days of the date of the order. The hearing date set for
 9   September 27, 2019 shall be vacated.
10         IT IS SO ORDERED.
11   Dated: August 5, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 18cv967-GPC(RBB)
